Citation Nr: 1740091	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-17 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for disability manifested by dizziness, including vertigo, Meniere's disease, vestibular dysfunction, and benign positional vertigo, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to February 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for Meniere's syndrome. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Board notes that the record contains diagnoses of vertigo, Meniere's disease, vestibular dysfunction, and benign positional vertigo.  The Board thus finds that the Veteran's service connection claim is more accurately classified as one for disability manifested by dizziness, including these diagnoses, and to include as secondary to his service-connected bilateral hearing loss, and has been recharacterized as such.  See id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the Veteran's claim.

The Veteran contends that he experiences vertigo as result of an in-service injury, or alternatively, due to his service-connected bilateral hearing loss.  Specifically, the Veteran reported that he injured his head in 1957 and is diagnosed with post-concussive trauma.  The Board also notes that the Veteran is currently service-connected for bilateral hearing loss rated as 40 percent disabling.

Medical treatment records reflect diagnoses for benign positional vertigo and vestibular dysfunction, and complaints of occasional dizziness when lying on his left side or standing up too quickly.

A November 2016 VA examination report for an ear condition indicates a history of vestibular dysfunction and the Veteran's complaints of vertigo in the 1990s with no recent vertigo problems.  The VA examiner noted normal ear examinations, found that there was no diagnosis of vertigo identified in the current examination, and opined that there was a history of unclear clinical significance.  

A November 2016 traumatic brain injury VA examination report likewise reflects a past medical history of benign positional vertigo and review of the Veteran's claims file, to include the in-service head injury.  The VA examiner opined that it was less likely than not that the Veteran's dizziness/vertigo/Meniere's disease was due to his in-service head injury because if it were attributable to the incident, "one would expect these symptoms to occur proximate to the incident" and there was "no evidence of treatment for these problems" proximate to the incident.

However, the Board finds these opinions inadequate as neither examiner addressed the Veteran's contention that his dizziness is due to his service-connected hearing loss, or discussed the Veteran's numerous statements that he continued to experience severe dizziness.  In addition, the Veteran submitted a medical article linking dizziness with hearing loss, which has not been addressed.  As such, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to determine the nature and etiology of the Veteran's dizziness.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by a suitably qualified physician to determine the nature, extent, and etiology of his claimed disability due to dizziness.  The entire claims file and a copy of this remand must be provided to, and reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner should first indicate whether there is any current diagnosed disorder causing the Veteran's dizziness.  Then, as to any such diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset in service or is otherwise related to service.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was either (a) caused by or (b) aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.

A full rationale must be provided for all opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

In formulating any opinion, the examiner should address on any statements from the Veteran regarding the onset and nature of symptoms.

2. After completing any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


